Citation Nr: 1814161	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-21 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disorder, characterized as arthritis, as of March 1, 2003.  

2.  Entitlement to service connection for a bilateral shoulder disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1974 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was previously remanded by the Board in July 2016 for further development.  Of note, as reflected in the title page, the Board determined that the Veteran's increased rating claim for a right knee disorder has been on appeal since March 1, 2003.  After further development, the issues on appeal are now ready for adjudication.


FINDINGS OF FACT

1.  As of March 1, 2003, the Veteran's right knee disability was characterized by pain and degenerative changes; limitation of flexion of 45 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees has not been shown.

2.  The Veteran's right knee disability was characterized by "slight" subluxation and instability.  

3.  It is less likely than not that the Veteran's bilateral shoulder disorder is related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right knee disorder based upon limitation of motion since March 1, 2003, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2017).

2.  The criteria for a separate 10 percent rating, but no more, for a right knee disorder, characterized as arthritis, based upon subluxation and instability, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5257 (2017).

3.  The criteria for entitlement to service connection for a bilateral shoulder disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran asserts that he is entitled to an increased rating for his right knee disability which causes significant limitations with his daily activities.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As of March 1, 2003, the Veteran's right knee disorder has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5003 (addressing degenerative arthritis).  
In order to warrant an increased rating based solely on limitation of motion (in either flexion or extension) or arthritis, the evidence must show:
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (for a separate 10 percent rating under DC 5260/5261); 
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256); or,
* X-ray evidence of arthritis with the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
See 38 C.F.R. § 4.71a.

In this case, a rating in excess of 10 percent for right knee limitation of motion throughout the period on appeal is not warranted.  Specifically, in an April 2003 VA examination, the Veteran reported right knee pain that was aggravated by kneeling, cutting the grass, and climbing stairs.  On examination, his right knee had 125 degrees of flexion and 0 degrees of flexion.  While there were mild degenerative changes, there was no evidence of incapacitating episodes due to arthritis. 

In a December 2005 VA examination the Veteran reported constant right knee pain that interfered with climbing and squatting.  On examination, the Veteran's range of motion was flexion to 110 degrees and extension to 0 degrees with evidence of pain on motion and after repetitive use.  There was no evidence of ankylosis or incapacitating episodes due to arthritis.  

In a November 2009 VA examination, the Veteran stated that he has pain and flare-ups that causes impairment with his activities of daily living.  On examination, his right knee range of motion was flexion to 115 degrees and extension to 0 degrees with no evidence of additional limitation due to pain, fatigue, weakness, or repetitive use.  There was also no evidence of ankylosis or incapacitating episodes due to arthritis.  In a November 2011 treatment evaluation, the Veteran had normal extension with flexion that was decreased by 20 degrees.  

Therefore, based on the evidence of record, the Board determines that a rating in excess of 10 percent for limitation of motion is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's right knee due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to flare-ups, fatigue, pain, and weakness.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Moreover, the March 2003, December 2006, and November 2009 examiners did not find any evidence of additional loss of motion or functioning after repetitive testing, weight bearing, and or during flare-ups that would warrant a higher rating.  

Next, the Board considers whether separate compensable ratings are warranted for the Veteran's right knee disability based on instability or cartilage symptoms.  As a preliminary matter, the Board finds that a separate 10 percent rating based upon "slight" recurrent subluxation or lateral instability under DC 5257 is warranted.  Specifically, in November 2011, the Veteran's treating physician noted that the Veteran had right patella subluxation, though not always reproducible.  Therefore, based upon the Veteran's credible statements, in conjunction with the medical evidence, the Board finds that the evidence is at least in equipoise for the assignment of a 10 percent rating for "slight" recurrent subluxation or lateral instability.  

In order to warrant a rating in excess of 10 percent based on knee instability or cartilage symptoms, the evidence must show:
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or,
* Recurrent subluxation or lateral instability (under DC 5257; 20 percent for "moderate" symptoms, and 30 percent for "severe" symptoms); 
See 38 C.F.R. § 4.71a.

The Board determines that a separate rating in excess of 10 percent is not warranted.  Specifically, in an April 2003 VA examination, the Veteran reported that his right knee "gives out" and buckles intermittently.  On examination, his right knee had a large cool effusion, suprapatellar pouch, and was tender to palpation on the medial joint line.  His knee was negative for signs of instability.  While the Veteran had a prior meniscal tear and surgery, there was no current evidence of dislocation of the cartilage.  

In a December 2005 VA examination, the Veteran reported right knee pain and swelling.  While the examiner noted right knee "locking pain," joint effusion, and crepitus, there was no evidence of frequent episodes of dislocation.  Further, no instability was observed.  

At a November 2009 VA examination, the Veteran reported right knee symptoms that included stiffness, swelling, giving way, locking, pain, and "a grinding feeling with bone on bone."  Further, he specifically stated that he does not experience heat, redness, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  On examination, the Veteran's gait was normal. He had right knee symptoms that included effusion, crepitus, and tenderness.  There were no signs of edema, instability, abnormal movement, subluxation, locking pain, and/or dislocation.  The examiner observed that the effects of the Veteran's knee condition were "mild."

Additionally, the Veteran's treatment records do not demonstrate evidence of right knee instability to a "moderate" level.  As previously discussed, the Veteran's November 2011 treatment records report right knee effusion, tenderness, and right patella subluxation.  Therefore, a separate rating in excess of 10 percent for "mild" subluxation or instability is not warranted.  

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that his right knee disorder is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected right knee disorder have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board also acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the Veteran does not allege that he has been unable to work as a result of his service-connected right knee disability during the period on appeal.  Therefore, the Board finds that the question of entitlement to TDIU has not been raised by the record.  See Rice, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Service Connection

The Veteran is seeking entitlement to service connection for a bilateral shoulder disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's bilateral shoulder disorder.  

The Veteran's service treatment records indicate that the Veteran sustained injuries to his shoulders during service.  Specifically, the March 1991 records indicate that the Veteran had a previous right shoulder strain with a spur at the edge of his clavicle with a possible subluxation and healed fracture.  There were no further complaints of right shoulder pain during service.  With respect to his left shoulder, the May 1995 imagining studies revealed no abnormalities.  While the Veteran reported "periodic left shoulder discomfort" at his July 1995 separation examination, there was no diagnosis related to a disorder in either shoulder.  In fact, the Veteran stated that he was "in good health."   

Next, while the post-service medical evidence notes the Veteran reported history of bilateral shoulder pain since service, the records do not objectively document his shoulder complaints, symptoms, or a diagnosis until 2006 - over 10 years since active service.  Of note, while the Veteran stated that he had bilateral shoulder pain at his May 1996 VA examination, the examiner did not find any evidence of a shoulder disorder.  Therefore, continuity of symptoms is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3) for arthritis.  

As part of his claim, the Board recognizes the statements from the Veteran regarding his history of bilateral shoulder symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to a shoulder disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for his shoulder disorder weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Specifically, the Veteran's shoulder complaints are inconsistent with his July 1995 service treatment records, and May 2006 and November 2011 treatment records.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed bilateral shoulder disorder to active service, despite his contentions to the contrary.  

In this case, the May 1996 examiner opined that the Veteran' shoulders "shows no clinical evidence of impingement."  In support, he noted that the Veteran had no pain and demonstrated normal range of motion on examination.  Moreover, the Veteran's imagining studies did not reveal any evidence of a bilateral shoulder disorder.  

In a May 2016 VA examination, the examiner opined that the Veteran's bilateral shoulder disorder is less likely than not related to active duty.  In support, the examiner observed that the Veteran's service treatment records did not evidence a "permanent disorder or chronic impairment."  Instead, he stated that the Veteran's bilateral shoulder disorder was related to working nearly 20 years as a postal clerk, "which involves frequent use of the shoulders," and the "normal aging process."  

Additionally, the Board notes that the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence, to establish a nexus between his bilateral shoulder disorder and active service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his shoulder disorder to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding an etiology of his bilateral shoulder disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because this disability is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's disabilities are found to lack competency

As a result, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral shoulder disorder, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, it is noted that this appeal was remanded by the Board in July 2016 in order to obtain additional records.  As such, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the RO made all reasonable efforts to obtain all relevant and outstanding medical records, including the records from the Landstuhl Regional Medical Center in Landstuhl, Germany.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for a right knee disorder, characterized as arthritis, based upon limitation of motion, as of March 1, 2003, is denied.

A separate 10 percent rating, but no more, for a right knee disorder, characterized as arthritis, based upon subluxation and instability is granted.  

Service connection for a bilateral shoulder disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


